Citation Nr: 1521669	
Decision Date: 05/20/15    Archive Date: 05/26/15

DOCKET NO.  07-30 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to service connection for diverticulitis, including as secondary to a duodenal ulcer.
 
2. Entitlement to service connection for hypertension, including as secondary to a duodenal ulcer.
 
3. Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and as secondary to a duodenal ulcer.

4. Entitlement to service connection for coronary artery disease, to include as secondary to a duodenal ulcer.

5. Entitlement to special monthly pension (SMP), based on the need for aid and attendance.

6. Entitlement to a total disability rating based on individual unemployability (TDIU).

7.  Entitlement to an earlier effective date for addition of a dependent for pension benefits.

REPRESENTATION

Appellant represented by:	Daniel Krasnegor, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Matthew Schlickenmaier, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from August 1952 to February 1954. 

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from rating decisions issued by the Regional Office (RO) in Roanoke, Virginia. 

In June 2010, the Veteran appeared at a hearing before the undersigned Veterans Law Judge. A transcript of the hearing is in the record.

The issues of entitlement to service connection for diverticulitis, hypertension, and an acquired psychiatric disorder and of entitlement to a rating in excess of 10 percent for a duodenal ulcer were remanded by the Board for additional development in July 2010.  In October 2011, the Board denied those issues.  The Veteran appealed the Board's October 2011 decision with the exception of the denial of the increased rating claim for a duodenal ulcer.  In an Order, dated in July 2012, the U.S. Court of Appeals for Veterans Claims (Court) granted a Joint Motion for Partial Remand (JMPR), and remanded the case to the Board for readjudication consistent with the JMPR.  In December 2012, the Board remanded those issues for further development consistent with the JMPR.  They are once again before the Board for consideration.

In December 2012, the Board also referred to the AOJ the issues of entitlement to service connection for coronary artery disease, entitlement to service connection for PTSD, entitlement to SMP based on the need for aid and attendance and entitlement to a TDIU.

In a March 2013 rating decision, the RO denied entitlement to service connection for coronary artery disease and entitlement to a TDIU.  As reflected on the title page, the Veteran has since perfected an appeal of those issues and they are currently before the Board for consideration.

The March 2013 rating decision declined to adjudicate the issue of entitlement to service connection for PTSD.  Subsequently, however, an October 2013 supplemental statement of the case considered that issue in conjunction with the issue of entitlement to service connection for an acquired psychiatric disorder.  Accordingly, as reflected on the title page, those issues have been characterized as entitlement to service connection for an acquired psychiatric disorder, to include PTSD. See Clemons v. Shinseki, 23 Vet. App. 1, 9 (2009).

It appears that an appeal of entitlement to SMP based on the need for aid and attendance has been perfected.  In a December 2013 correspondence, the Veteran timely disagreed with an October 2013 rating decision and, in May 2014, a statement of the case was issued.  The Virtual VA file shows that on July 30, 2014, the VA informed the Veteran that it had accepted a July 1, 2014 correspondence as a substantive appeal.  The letter did not identify the issue being appealed, however, and no July 1, 2014 correspondence is of record.  By July 2014, the remaining issues listed on the title page had already been certified to the Board.  Therefore, the Board finds that the issue of entitlement to SMP based on the need for aid and attendance is properly before the Board.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the appeal. A review of the documents in such file reveals the July 30, 2014 letter.  All other documents, including those associated with the Veterans Benefits Management System, are either duplicative of the evidence in the claims file or irrelevant to the issues on appeal.

The issues of entitlement to service connection for diverticulitis, hypertension, coronary artery disease, entitlement to SMP based on the need for aid and attendance, entitlement to an earlier effective date for addition of a dependent, and a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

An acquired psychiatric disorder is not shown to have onset during service, or to otherwise be related to service or to a service-connected disability.  A psychosis did not manifest to a compensable degree within one year of separation from service.  The Veteran currently is not shown to have a diagnosis of PTSD.


CONCLUSION OF LAW

An acquired psychiatric disorder to include PTSD was not incurred in or aggravated by active service or secondary to a service-connected disorder, and a psychosis may not be presumed to have been so incurred. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f), 3.307, 3.309, 3.310 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims and Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants with substantiating their claims for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. § 3.102, 3.156(a), 3.159.

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of any information, and any medical or lay evidence, that is necessary to substantiate his or her claim. 38 U.S.C.A. § 5103(a), 38 C.F.R § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183, 186-187 (2002). In accordance with 38 C.F.R. § 3.159(b)(1), proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. The Board notes that 38 C.F.R. § 3.159 was revised in part, effective May 30, 2008. See 73 Fed. Reg. 23,353 -23,356. The third sentence of 38 C.F.R. § 3.159(b)(1), which stated that "VA will also request that the claimant provide any evidence in the claimant's possession that pertains to the claim," was removed. This amendment applies to all applications pending on, or filed after, the regulation's effective date.

VCAA notice should be provided to a claimant before the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ). Pelegrini v. Principi, 18 Vet. App. 112, 115 (2004). However, the VCAA notice requirements may be satisfied notwithstanding errors in the timing or content of the notice if such errors are not prejudicial to the claimant. Id. at 121. Further, a defect in the timing of the notice may be cured by sending proper notice prior to a re-adjudication of the claim. Mayfield v. Nicholson, 444 F.3d 1328, 1333-1334 (Fed. Cir. 2006). 

In this case, the Veteran was sent a letter in November 2006 that explained the parameters of VA's duties to assist him with obtaining evidence in support of his claims. The letter also explained what the evidence needed to show in order to establish service connection for a claimed disability on a direct and on a secondary basis.  The November 2006 letter also explained the general manner whereby VA assigns ratings and effective dates for service connected disabilities.  An August 2011 letter informed the Veteran of the information and evidence needed to substantiate a claim for PTSD.

In addition to its duties to provide certain notices to the claimant, VA also must make reasonable efforts to assist him or her with obtaining evidence that is necessary in order to substantiate the claim(s) for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim(s). 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. In connection with the current appeal, VA has of record evidence including available service treatment records, VA treatment records, private treatment records, written statements that were submitted by the Veteran, and a transcript of the Veteran's testimony at the June 2010 hearing. The Veteran's Social Security Administration disability records have been destroyed.

In December 2012, the Board remanded the appeal for further development consistent with the terms of the JMPR.  As to the claim of entitlement to service connection for an acquired psychiatric disorder, the Board directed the AOJ to ask the National Personnel Records Center to search for service hospital records from 1953 from MacDill Air Force Base Station Hospital in Tampa, Florida; to obtain the Veteran's medical records from 1953 from the VA Hospital in Bay Pines, Florida; to obtain the Veteran's private treatment records from "Dr. S.J."; and to schedule the Veteran for a VA psychiatric examination to determine the nature and probable etiology of his psychiatric disorder and in particular, to address the Veteran's competent lay statements.

In February 2013, the AOJ received treatment records from the VA Hospital in Bay Pines, Florida; in March 2013, private treatment records from Dr. S.J. were received; and in April 2013, the AOJ notified the Veteran that it had submitted a Personnel Information Exchange System request to the NPRC for any records relating to an acquired psychiatric disorder from 1953 from MacDill Air Force Base but a negative response was received.  In August 2013, the Veteran was afforded another VA psychiatric examination which specifically addressed the Veteran's lay statements, and which, for reasons discussed in further detail below, the Board finds adequate.  The above actions constitute substantial compliance with the prior remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  They also satisfy VA's duty to assist the Veteran.

Legal Principles

The Veteran contends that he developed a psychiatric disorder, to include PTSD, as a result of military service or, alternatively, as a result of a service-connected duodenal ulcer.  Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010).  Service connection may be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

A psychosis, if manifest to a degree of 10 percent within one year after separation from active duty, may be presumed to have been incurred in service. 38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§  3.307, 3.309.  Alternatively, a nexus to service may be presumed where there is continuity of symptomatology since service.  Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013).

Service connection may be granted on a secondary basis where a disability is proximately due to, or the result of, a service connected disability. 38 C.F.R. § 3.310(a). Additionally, any increase in severity of a non-service connected disease or injury that is proximately due to, or the result of, a service-connected disability, will be service connected. 38 C.F.R. § 3.310(b); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In addition to the criteria outlined above, service connection for posttraumatic stress disorder requires (i) medical evidence diagnosing the disorder in accordance with 38 C.F.R. § 4.125(a), (ii) a link, established by medical evidence, between current symptoms and an in-service stressor; and (iii) credible supporting evidence that the claimed in-service stressor actually occurred. 38 C.F.R. § 3.304(f).  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Factual Background

In an undated written statement the Veteran contended that the episode of hematemesis that he experienced in service was a "stress attack." He contended that he experienced a lot of stress in boot camp and could not tolerate being aboard a ship. He contended that he left the service with "very bad nerves." On his VA Form 9 he wrote that he still has nightmares about the time when he was acutely ill with a bleeding ulcer in service. For the last 40 years, he has not slept more than 2 hours at a time. At his June 2010 hearing the Veteran testified that was a "nervous wreck" after he got out of the Navy because he was under so much stress. He ascribed some of this stress to trouble dealing with his father, whom he lived with for a time after he left the service.

The Veteran's service treatment records do not show a diagnosis of, or treatment for, any type of psychiatric disorder.  At most, a November 1953 VA Bay Pines medical record shows that the Veteran was noted to be nervous and fidgety but otherwise cooperative, mentally alert and denied ever having had a nervous breakdown.

Post-service VA examinations in 1954 and in 1959 are negative for pertinent complaints. The Veteran noted a history of nervousness in 1961 but no pertinent findings were made, nor were any chronic psychiatric disorders shown.

The Veteran submitted a letter from his psychologist dated in July 2008 who wrote that he was treating the Veteran for his reaction to "excessive stress." These included his health problems, financial difficulties, and troubles dealing with VA. The health problems that were said to contribute to the Veteran's stress were a swollen right leg, hip and ankle pain, hypertension, and diverticulitis. A duodenal ulcer was not mentioned. The Veteran was diagnosed with an adjustment disorder with anxiety. 

Treatment records from the Veteran's psychiatrist reflect that he was treated in 2010 for anxiety and depression. Prior to being assigned to this psychiatrist an assessment was performed by a licensed clinical social worker (LCSW). The social worker wrote that the Veteran reported that he needed support and counseling to get through his current stressors. He cited financial stressors as being his primary concern because he is unable to pay his monthly bills. He reported that he was not currently on psychiatric medication but he thought that he might have been after being discharged from the Navy. He saw another provider 2 or 3 years previously. The Veteran reported that he had psychiatric problems since he was in the Navy.

The Veteran was seen for a VA psychiatric examination in September 2010. At that time the Veteran reported that he moved around a lot and received medical and psychiatric treatment from various sources. However, there were no VA records of any mental health treatment. He reported that he was currently prescribed medication for anxiety. He was seeing a counselor through the Community Services Board. The examiner noted the July 2008 letter from the Veteran's psychologist indicating that he was being treated for stressors involving his health and financial problems. 

The Veteran reported that he had anxiety because he experienced a lot of stress. When asked about his stressors he talked a lot about recent problems with his landlord, who would not exterminate roaches in the Veteran's home. He was not seeing his private psychologist anymore because his private health insurance stopped paying for it.

The Veteran discussed his work history and his current and previous marriages. The examiner noted that the Veteran was in prison from 1970 to 1974 but the Veteran did not want to disclose the reason for this. 

Upon examination, the Veteran's affect was broad and his mood was generally euthymic. He appeared friendly and cooperative although he seemed to be feeling frustrated about a variety of things including his various health problems and history of health difficulties and his perceived lack of proper treatment for them as well as lack of compensation for them. He seemed to feel strongly that many of his gastrointestinal symptoms were related to his history of ulcer in the 1950s although repeated examinations did not show any active peptic ulcer disease. 

The Veteran's speech was mildly pressured when he got excited about the various topics discussed. His speech was somewhat tangential and circumstantial and he had to be redirected at times. He did not describe any panic attacks. He reported that he was frequently nervous. He described feeling very tense and overall seemed very reactive to a variety of stressful conditions in his life. When asked about what stress he had, he indicated that he has stress over the VA claims process and his landlord and the roaches. He described recent stress over being called by a bill collector. He frequently also talked about stress over his overall health. 

The Veteran's impulse control was adequate and he described sleep problems stemming from a variety of sources including the need to use the restroom at night, his wife staying up late, hip pain, a worn out mattress, and worrying. The examiner diagnosed anxiety disorder not otherwise specified (NOS).

The examiner opined that he could not conclude without undue speculation that the Veteran's psychiatric condition was present during his service. The examiner noted that there was no treatment for mental health difficulties in the Navy and records are lacking for treatment in the years after military service until the present time. The examiner opined that the Veteran's current anxiety disorder was less likely than not caused by a disease or injury in service, specifically his duodenal ulcer. While the Veteran had an ulcer in the 1950s, he had not had any active ulcer disease in many, many years making it unlikely that his current anxiety disorder is related to the one episode of an ulcer condition more than 50 years ago. Additionally, the Veteran indicated numerous other stressful situations in his life that contribute to his anxiety condition; the sources of stress are not related to his history of ulcer. The examiner opined that the Veteran's duodenal ulcer did not cause or aggravate his anxiety disorder due to the lack of treatment records and the fact that the ulcer occurred over 50 years ago and is not presently or in recent times active for many, many years. 

The Veteran was provided another VA examination in August 2012 by the same September 2010 examiner.  There the Veteran reiterated that he believed that the experience of vomiting blood caused a psychiatric disorder.  In describing the event, however, the Veteran reported that he was somewhat "out of it" at the time.  The examiner noted that when the Veteran was shown a timeline of his treatment in 1953, he did not seem to realize that he had actually stabilized in a matter of about three hours.  Further, the examiner noted that upon reading these notes, the Veteran did not exhibit emotional distress.  

While the appellant also reported difficulty falling asleep and irritability or outbursts of anger, he did not persistently re-experience the event, exhibit persistent avoidance of stimuli associated with the trauma, or numbing of general responsiveness.  The Veteran's mood, affect and overall mental functioning were noted to be essentially the same as at the September 2010 VA examination.

Although the examiner conceded that the Veteran's alleged stressor involved experiencing, witnessing or confronting an event that involved actual or threatened death or serious injury or a threat to the physical integrity of self or others, he concluded that the Veteran did not meet the criteria for a diagnosis of PTSD.  The Veteran did not fully meet Criteria A for PTSD because, while he had been exposed to a life-threatening event, he did not report intense feelings of terror associated with the event.  The Veteran did not have re-experiencing phenomena (Criterion B) because he indicated that he does not typically have the past affect him and denied trauma-related nightmares.  The Veteran also denied avoidance behavior (Criterion C) regarding any cues or triggers and the Veteran stated that he enjoyed doing things, maintains interest, and gets along with others.  As to Criterion D, the examiner noted that although the Veteran reported some irritability, which he attributed to stress over finances and the VA, there was no startle response, hypervigilance, significant re-experiencing, and his concentration was adequate.  The examiner further opined that the Veteran's sleep problems appeared unrelated to any mental health issues because he reported that hip pain, frequent urination, uncomfortable pillows, and his wife's late night habits affected his ability to sleep.  He reported that he generally gets between four to six hours of sleep per night and often naps for a couple of hours per day.  After reviewing the claims file and examining the Veteran, the examiner concluded that based on the above evidence, it was his opinion that the Veteran's anxiety disorder was a result of his current life stress and therefore less likely than not related to service or to his service-connected disorder.

In August 2013, a third VA examination and opinion was obtained from the same examiner as above.  There the Veteran stated that he attributed his current anxiety to his current health issues, his wife's health issues and financial strain, specifically alluding to receiving notice about having his utilities disconnected and having to be given money for his groceries.  The Veteran reported that he would continue to worry "until I get my pension."  He reported that his sleep difficulties were predominately due to frequent urination at night and nasal congestion.

The examiner noted that the Veteran's affect was broad, his mood was euthymic, he was friendly, polite and cooperative, retained a sense of humor and appeared in no significant emotional distress.  Eye contact and behavior were normal.  Although his speech was mildly tangential and somewhat pressured, he was able to be redirected.  Memory was intact and there were no delusions, hallucinations, homicidal/suicidal ideation, severe anger problems, panic attacks or obsessive compulsive disorder.  Impulse control was intact.

Regarding PTSD, the examiner again stated that because the appellant denied trauma nightmares, reported that the past did not bother him, and did not exhibit hypervigilance, excessive social withdrawal or anger, he did not have a diagnosis of PTSD according to the criteria outlined in the DSM-IV.

In opining as to the etiology of the appellant's acquired psychiatric disorder, after reviewing the claims file and interviewing the Veteran, the examiner stated that the results of the current examination were very similar to the prior two examinations.  He stated the he believed that the Veteran's present mild anxiety was less likely than not due to military service.  In addition to endorsing the rationale from the prior examinations, the examiner added that the Veteran's own lay statements undermined his other contentions asserting a relationship to service.  Specifically, the examiner noted that at two post-service examinations in the 1950s the Veteran either denied or failed to report significant emotional problems; at a May 4, 1992 nursing assessment, the Veteran stated that no events from military service altered his life.  Additionally, psychology treatment records from "Dr. J." indicated that he was being treated due to anxiety or stress over his current life situation, including his wife's health problems and his finances.  The examiner also noted that he did not begin treatment for anxiety until recently.

Analysis

As a threshold issue, the Board finds the above examinations, in conjunction, to be adequate.  The examiner indicated his review of the claims file and demonstrated a thorough, detailed and accurate history of the Veteran's reported symptoms and relevant medical history.  As a PhD in clinical psychology, the examiner is competent to make assessments regarding the Veteran's psychological functioning.  At the August 2013 VA examination, he specifically documented his consideration of the Veteran's lay statements regarding the onset and current manifestations of his alleged disability, and provided reasons for his acceptance or rejection of those assertions.

Regarding the claim of entitlement to service connection for PTSD, in July 2012, the RO conceded the existence of the Veteran's claimed stressor, noting that service treatment records reveal a November 1953 incident where he was treated in-service for vomiting blood.  Although the Board likewise concedes the existence of this in-service stressor, the claim fails because the Veteran does not have a current diagnosis of PTSD.

Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. § 1110.  Thus, where, as here, the persuasive medical evidence does not establish a current disability upon which to predicate a grant of service connection, there can be no valid claim for service connection. See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Here, the VA examiner found that the Veteran did not meet the criteria for a diagnosis of PTSD in accordance with the DSM-IV as required by 38 C.F.R. § 4.125(a).  Although the Veteran is competent to report symptoms relating to mental health issues, the diagnosis of a complex psychological disorder such as PTSD is outside the scope of his lay competence.  Jandreau, 492 F.3d at 1377.  The Veteran's statements at the VA examinations indicated that he did not experience many of symptoms required for a diagnosis of PTSD, including, intense feelings of terror associated with the event, re-experiencing phenomena, avoidance behavior, startle response or hypervigilance.  To the extent the Veteran has claimed otherwise, such assertions lack credibility given their inconsistency with his statements at the VA examinations.  Caluza v. Brown, 7 Vet. App. 498 (1995).

As to the claim of entitlement to service connection for an acquired psychiatric disorder other than PTSD, while the Veteran is currently diagnosed with an anxiety disorder, the evidence does not show that it is related to his service or to a service connected disability.  

The VA examiner opined that the Veteran's anxiety disorder was unrelated to service or his remote history of a duodenal ulcer in the 1950s.  Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail and whether there was review of the Veteran's claims file.  Prejean v. West, 13 Vet. App. 444 (2000).  An evaluation of the probative value of a medical opinion or diagnosis is based on the medical expert's personal examination of the patient, the examiner's knowledge and skill in analyzing the data, and the medical conclusions reached.  The Board may then determine the credibility and weight to be attached to such opinions.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  As noted above, the same examiner provided three examinations of the Veteran, reviewing the claims file and appellant's contentions, and providing a thorough and detailed examination report each time.  The examiner thus had a significant level of familiarity of the Veteran.  Moreover, as a PhD in clinical psychology, the examiner has a high level of knowledge and skill in relation to psychiatric disorders and their etiology.  In light of these factors, the Board attributes significant probative value to his conclusions.  

The evidence favoring the Veteran's claim is insufficient to overcome the weight of the VA examiner's opinion.  While the Veteran's psychologist submitted a letter regarding the stresses experienced by the Veteran, these stressors did not include his military experiences or his duodenal ulcer.  Although the Veteran is competent to report symptoms relating to mental health issues, ascertaining the etiology of an anxiety disorder is outside the scope of his lay competence.  Jandreau, 492 F.3d at 1377.  To the extent any assertion of a nexus to service may be competent, they are inconsistent with his statements at VA examinations and therefore lack credibility.  Caluza, 7 Vet. App. at 498.  Indeed, at the August 2013 VA examination, he stated that he believed his anxiety resulted from his current health issues, his wife's health issues and financial strain and he attributed his sleep problems to frequent urination and nasal congestion.  He made similar statements at the August 2012 VA examination.  The fact that the Veteran waited nearly 50 years to file a claim for service connection does little to rehabilitate his lack of credibility.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

Additionally, there is no competent and credible evidence demonstrating that a psychosis manifest to a degree of 10 percent within one year after separation from active duty.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§  3.307, 3.309.  In light of the above, there is no competent and credible evidence of continuity of symptomatology since service.  Walker, 708 F.3d at 1338-40.

The Board considered the benefit of the doubt doctrine, however, as the weight of the evidence is against the Veteran's claim, it is not for application.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for a psychiatric disorder, to include PTSD, and as secondary to a duodenal ulcer is denied.


REMAND

The remaining issues require further development.  As to the issues of entitlement to service connection for diverticulitis and hypertension, addendum opinions are needed.  In December 2012, the Board remand directed a VA examiner to provide an opinion regarding the etiology of diverticulitis that specifically addressed the significance of service treatment records showing stomach pain and nausea in September 1952, as well as records in November 1953 which document diarrhea, vomiting blood, and stomach pain.  The Board also advised the examiner that the credibility of the Veteran's lay statements could not be refuted solely by the absence of corroborating medical evidence.  In a July 2013 VA opinion, however, the examiner failed to address the identified documents and he provided an opinion that relied heavily on the absence of corroborating evidence.  The opinion is therefore not substantially compliant with the remand directives.  Stegall, 11 Vet. App. at 271.

The December 2012 remand also directed a VA examiner to opine as to the etiology of hypertension without refuting the Veteran's claims on the basis of the absence of corroborating medical evidence.  Notably, however, the July 2013 examiner reasoned that hypertension was unrelated to service because "the Veteran had no in-service elevated blood pressure...nor is hypertension a condition present at the time of discharge [,] his medical board is silent for this diagnosis [,] there were no elevated blood pressure readings in this current c-file until around 1982 [and] the medical records are silent for chronic functional bowel symptoms, diverticulitis, or diarrhea."  Stegall, 11 Vet. App. at 271.  Moreover, the examination report reflects a notation that the initial diagnosis of hypertension was made "around 1953," which would coincide with the Veteran's period of active duty.  On remand, this inconsistency should also be addressed.

As to the issue of entitlement to service connection for coronary artery disease, a VA examination and opinion is needed.

The Veteran alleges that he has experienced heart problems since service and a September 2012 letter shows that the Veteran received Social Security Administration disability benefits for a heart condition from 1970 to 1999.  As those records have since been destroyed, to afford the Veteran every benefit under the law, an examination and opinion should be obtained.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). 

As to the claim of entitlement to SMP based on the need for aid and attendance, there is no allegation that the Veteran is a patient in a nursing home, or blind or nearly blind.  Thus, the issue here is whether the Veteran has a factual need for regular aid and attendance of another person.  See 38 U.S.C.A. §§ 1502, 1521; 38 C.F.R. § 3.351.  The Veteran has submitted a statement from his wife attesting to his inability to perform the activities of daily living as well as a brief statement from "Dr. F.A." asserting that his wife is his primary care giver.  To date no VA examination has been obtained as to this issue, therefore, an examination is warranted.

The Veteran also alleges entitlement to an earlier effective date for the addition of a dependent to pension benefits.  Specifically, in a May 2014 correspondence, the representative alleged that in December 2013, the Veteran disagreed with the effective date for the addition of his wife as a dependent to pension benefits.  A December 2013 notice of disagreement addresses the issue of an earlier effective date for the addition of a dependent to pension benefits.  As such, a remand is warranted.  See Manlincon v. West, 12 Vet. App. 238, 240 (1999).

Records have been obtained from the Philadelphia VA Medical Center from April 1992 to February 1996.  Subsequent records should be requested to the extent they exist.

The Veteran claims entitlement to a TDIU in part due to disabilities currently being remanded for further development.  Adjudication of this issue is therefore deferred pending further development and adjudication.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain for association with the record any existing records from the Philadelphia VA Medical Center from February 1996 to the present, to the extent they are not already on file.

2. Forward the entire claims file to the examiner who prepared the July 2013 VA opinions regarding the etiology of hypertension and a gastrointestinal disorder.  Following review of the claims folder, the examiner is asked to address whether it is at least as likely as not (probability of 50% or greater) that the Veteran's hypertension and gastrointestinal disorder, other than duodenal ulcer, is due to service?

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports, including those of continuity of symptomatology, must be acknowledged and considered in formulating any opinion. The examiner is further advised that the credibility of the Veteran's lay statements may not be refuted solely by the absence of corroborating medical evidence.

In addressing the gastrointestinal disorder, the examiner should comment on the significance of service treatment records showing stomach pain and nausea in September 1952 and the records in November 1953, which document diarrhea, vomiting blood, and stomach pain.

In opining as to the etiology of hypertension, the examiner should address the notation in the July 2013 hypertension examination report which indicates that the initial diagnosis of hypertension was made "around 1953."

The examiner is asked to provide a rationale for all opinions rendered. If the examiner is not able to provide an opinion, he or she should explain why.  If additional examination is indicated, it should be scheduled in accordance with applicable procedures.

3. Thereafter, schedule the Veteran for a VA examination to determine the nature and probable etiology of coronary artery disease.  Following examination and review of the claims folder, the examiner is asked to address whether it is at least as likely as not (probability of 50% or greater) that any current heart disorder is due to service or secondary to his service-connected duodenal ulcer?

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports, including those of continuity of symptomatology, must be acknowledged and considered in formulating any opinion. The examiner is further advised that the credibility of the Veteran's lay statements may not be refuted solely by the absence of corroborating medical evidence.

The examiner is asked to provide a rationale for all opinions rendered. If the examiner is not able to provide an opinion, he or she should explain why.

4. Arrange for a VA aid and attendance examination to determine whether the Veteran requires the actual regular aid and attendance of another person.  This includes, but is not limited to, assessment of the following: inability of the Veteran to dress or undress himself or to keep himself ordinarily clean and presentable; frequent need to adjust prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid; inability to feed himself through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; incapacity, physical or mental, which requires care and assistance on a regular basis to protect the veteran from hazards or dangers incident to his daily environment.

The examiner is asked to provide a rationale for all opinions rendered. If the examiner is not able to provide an opinion, he or she should explain why.

5. After the development requested has been completed, the AOJ should review any report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures at once. 

6. Issue a statement of the case on the issue of entitlement to an early effective date for the additional of a dependent for pension benefits.  Appellant is notified that to complete the appeal of that issue a timely substantive appeal would need to be received.  Otherwise the appeal will be closed at the RO.

7 After completing any additional development deemed necessary, readjudicate the claims.  If any benefit requested on appeal is not granted to the Veteran's satisfaction, the appellant and his representative should be furnished a supplemental statement of the case, which addresses all of the evidence obtained after the issuance of the last supplemental statement of the case, and provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


